Opinion issued November 16, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00302-CR
                               NO. 01-21-00303-CR
                            ———————————
                      THE STATE OF TEXAS, Appellant
                                         V.
                    SHERRYL BARKER WOODS, Appellee


                   On Appeal from the County Court at Law
                         Washington County, Texas
                       Trial Court Case No. 2020-0502


                          MEMORANDUM OPINION

      Appellant, the State of Texas, has filed motions to dismiss these appeals in

compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX. R. APP. P.

42.2(a). We have not issued a decision in the appeals. See id. Further, more than ten
days have passed and appellee has not expressed opposition to the State’s motions.

See TEX. R. APP. P. 10.3(a)(2).

      Accordingly, we grant the motions and dismiss the appeals. See TEX. R. APP.

P. 42.2(a), 43.2(f). We dismiss any other pending motions as moot.

                                  PER CURIAM
Panel consists of Justices Goodman, Rivas-Molloy, and Farris.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2